—Appeal by the defendant from a judgment of the County Court, Westchester County (Angiolillo, J.), rendered April 30, 1997, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his sentencing as a persistent violent felony offender without a hearing to determine whether his prior convictions were constitutionally obtained was proper (see, People v Boomer, 187 AD2d 659, 661). The People met their burden of proving his convictions of two prior violent felonies beyond a reasonable doubt (see, CPL 400.15 [7] [a]; [8]; People v Mezon, 228 AD2d 621; People v Boomer, supra, at 661). The defendant’s conclusory allegations were insufficient to support his contention that the prior convictions were unconstitutionally obtained (see, People v Boomer, supra, at 661).
The defendant’s remaining contentions are without merit. Bracken, J. P., Krausman, McGinity and Schmidt, JJ., concur.